Citation Nr: 0116967	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  95-24 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the left wrist, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from February 1980 to 
July 1985.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 rating decision 
in which the RO denied entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for the 
residuals of a right ankle fracture and assigned a 
noncompensable rating for the residuals of a left wrist 
fracture for the period from August 1, 1990, to October 23, 
1990.  An October 1995 rating decision denied a current 
rating in excess of 10 percent for the residuals of a left 
wrist fracture.  In a February 1997 decision, the Board 
granted a 10 percent evaluation for the veteran's residuals 
of a left wrist fracture for the period from August 1, 1990, 
to October 23, 1990.

In a March 1999 decision, the Board denied the issue 
involving entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 and remanded the issue of 
entitlement to an increased rating for residuals of a 
fracture of the left wrist.  The case has now been returned 
to the Board for further appellate consideration.


FINDINGS OF FACT

1.  Attempts to obtain all relevant evidence necessary for an 
equitable disposition of the veteran's appeal have been made 
by the RO and by the Board.

2.  This case was remanded by the Board in March 1999 for 
evidentiary development to include current VA examination.

3.  The veteran failed to report for scheduled VA 
examinations without good cause; thus, the examination of the 
veteran, as requested in the remand order, has not taken 
place.



CONCLUSION OF LAW

Entitlement to an increased rating for residuals of a 
fracture of the left wrist cannot be established without a 
current VA examination; therefore the claim is denied.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-2099 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.655 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the time of the March 1999 Board remand, there were 
insufficient clinical findings regarding the severity of the 
veteran's residuals of a fracture of the left wrist to comply 
with the holding of the United States Court of Appeals for 
Veterans Claims (Court) in DeLuca v. Brown, 8 Vet. App. 202 
(1995) and the provisions of 38 C.F.R. §§ 4.40 and 4.45.  In 
addition, the veteran's representative had raised the issue 
of entitlement to a separate compensable rating for a tender 
and painful scar on his left wrist based on the holding of 
the Court in Esteban v. Brown, 6 Vet. App. 259 (1994).  His 
argument was based on a statement in a May 1991 VA 
examination report which noted a tender and painful scar on 
the veteran's left wrist.  Esteban had not been decided at 
the time of the May 1991 VA examination.  To obtain findings 
which would allow for consideration of both DeLuca and 
Esteban, the case was remanded for a current VA examination.

Under the applicable criteria, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination, and a claimant, without good cause, fails to 
report for such examination, action shall be taken in 
accordance with 38 C.F.R. § 3.655 (b).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655 (a).  When a claimant fails 
to report for an examination scheduled 
in conjunction with a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655 (b) (2000).

Subsequent to the March 1999 Board remand, the VA Medical 
Center (VAMC) in Baltimore, Maryland, advised the veteran in 
an September 2000 notice of VA examination, and that his 
failure to report for his scheduled examination on October 5, 
2000, could result in the denial of his claim or the 
discontinuance of benefits.  The letter advising the veteran 
of the scheduled date for the VA examination is contained in 
the claims folder.  Thereafter, a computer-generated sheet in 
the claims folder shows that the veteran failed to appear for 
his scheduled VA examination on October 5, 2000.  The 
February 2001 supplemental statement of the case advised the 
veteran of the continued denial of his claim, citing the 
provisions of 38 C.F.R. § 3.655 (b).

In view of the veteran's failure, without good cause, to 
report for the scheduled VA examination, his claim for an 
increased rating for residuals of a fracture of the left 
wrist must be denied.

Insofar as the veteran's representative maintains the veteran 
should still be granted a separate 10 percent rating for a 
tender and painful scar based on the clinical finding from a 
May 1991 VA examination, the Board is not in agreement.  As 
noted, at the time of the May 1991 VA examination the Court 
had not decided the Esteban case, and awarding a separate 10 
percent rating for a tender and painful scar at the sight of 
an injury to a joint for which a compensable rating was 
already in effect based on limitation of motion, would have 
been prohibited as pyramiding under the provisions of 
38 C.F.R. § 4.14.  The Board and the RO have attempted to 
obtain current clinical findings regarding the presence of a 
tender and painful scar, as well as findings regarding the 
functional disability caused by the veteran's service-
connected residuals of a fracture of the left wrist; the 
veteran has failed to appear for a VA examination which would 
provide such findings.  As such, there is no clinical 
evidence  that the veteran's scar remains tender and painful.  
The current clinical evidence necessary to apply court 
precedent in the Esteban case does not exist.  The Board will 
not award a separate compensable rating based on a clinical 
finding from a VA examination ten years ago because there is 
no basis for a conclusion that the scar is still tender and 
painful.


ORDER

An increased rating for residuals of a fracture of the left 
wrist is denied.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

